OPINION — AG — ** THE ROLE OF THE COUNTY EXCISE BOARD IN SETTING THE SALARIES FOR INDEPENDENT APPRAISERS EMPLOYED BY THE COUNTY ASSESSORS — THE ROLE OF THE COUNTY COMMISSIONERS IN SETTING THE SALARIES FOR INDEPENDENT APPRAISERS EMPLOYED BY THE COUNTY ASSESSOR  ** (1) THE SALARY OR RATE OF PAY OF INDEPENDENT APPRAISERS, AS PROPOSED BY THE COUNTY ASSESSOR, SHALL BE BASED UPON THE "RESPONSIBILITY, RISKS, SKILLS, TRAINING AND EXPERIENCE REQUIRED FOR SUCH POSITION AND AFFORDED BY THE SUBORDINATE". A COUNTY EXCISE BOARD MUST APPROVE AND APPROPRIATE THE COUNTY ASSESSOR'S BUDGETING OF THIS EXPENSE IN A MANNER THAT IS NEITHER ARBITRARY OR CAPRICIOUS. THE EXCISE BOARD MAY REDUCE SALARIES WHEN (A) THE NEEDS EXCEED THE MEANS, (B) ANY ITEMS IN THE ESTIMATE OF NEEDS ARE CONSIDERED TO BE IN EXCESS OF NEEDS, OR (C) ANY ITEM IS UNLAWFUL. 19 Ohio St. 180.65 [19-180.65](D), 68 Ohio St. 2487 [68-2487](2) (2) COUNTY COMMISSIONERS HAVE DISCRETIONARY APPROVAL AUTHORITY OVER PAYMENT TO INDEPENDENT APPRAISERS ONLY IN THE EVENT THE COUNTY ASSESSOR DESIRES TO PAY IN EXCESS OF THE EIGHTY PERCENT(80%) LIMITATION. THIS DISCRETION MUST BE EXERCISED IN A MANNER THAT IS NEITHER ARBITRARY NOR CAPRICIOUS, AND SHALL BE BASED UPON THE "RESPONSIBILITY, RISKS, SKILLS, TRAINING, AND EXPERIENCE REQUIRED FOR SUCH POSITION AND AFFORDED BY THE SUBORDINATE". COUNTY COMMISSIONERS CONSENT AND APPROVAL DOES 'NOT' INCLUDE THE AUTHORITY TO DETERMINE WHICH APPRAISERS MAY OR MAY NOT BE EMPLOYED. 19 Ohio St. 180.65 [19-180.65](D), 68 Ohio St. 2481.8 [68-2481.8] (3) TO THE EXTENT OPINION NO. 80-269, OPINION NO. 80-295 REQUIRE THE COUNTY COMMISSIONERS APPROVAL OF PAYMENT BY THE COUNTY ASSESSOR TO INDEPENDENT APPRAISERS NOT IN EXCESS OF THE EIGHTY PERCENT(80%) LIMITATION, THEY ARE EXPRESSLY SUPERSEDED BY THIS OPINION. (CONTRACTS, COUNTY OFFICERS EMPLOYMENT, APPROVAL, BUDGET APPROVAL, SALARY RATE, PRINCIPAL OFFICER) CITE: OPINION NO. 80-269, OPINION NO. 80-295 WITHDRAWN — OVERRULED, 19 Ohio St. 162 [19-162], 19 Ohio St. 180.61 [19-180.61], 19 Ohio St. 180.65 [19-180.65](A) 19 Ohio St. 180.65 [19-180.65](D), 19 Ohio St. 345 [19-345] 68 Ohio St. 2481.8 [68-2481.8],  68 Ohio St. 2483 [68-2483] 68 Ohio St. 2486 [68-2486], 68 Ohio St. 2487 [68-2487](2) OPINION NO. 76-338 (F. ANDREW FUGITT) ** SEE OPINION NO. 92-558 (1992)